
	

114 SRES 422 ATS: Supporting the mission and goals of 2016 “National Crime Victims' Rights Week”, which include increasing public awareness of the rights, needs, concerns of, and services available to assist victims and survivors of crime in the United States.
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 422
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2016
			Mr. Grassley (for himself, Mr. Leahy, Mr. Schumer, Mr. Hatch, Mr. Toomey, Mr. Sessions, and Mrs. Feinstein) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the mission and goals of 2016 National Crime Victims' Rights Week, which include
			 increasing public awareness of the rights, needs, concerns of, and
			 services available to assist victims and survivors of crime in the United
			 States.
	
	
 Whereas individuals in the United States are the victims of more than 20,000,000 crimes each year; Whereas crime can touch the lives of anyone, irrespective of age, race, national origin, religion, or gender;
 Whereas a just society acknowledges the impact of crime on individuals, families, schools, and communities by—
 (1)protecting the rights of crime victims and survivors; and (2)ensuring that resources and services are available to help rebuild the lives of the victims and survivors;
 Whereas, as of 2008, the most conservative estimate for the economic cost of violent and property crimes in the United States was $17,000,000,000 per year;
 Whereas that economic cost does not account for the struggle of a crime victim to be made whole or losses that result from being the victim of a crime, including losses of psychological, emotional, and physical well-being;
 Whereas despite impressive accomplishments between 1974 and 2016 in increasing the rights of, and services available to, crime victims and survivors and the families of the victims and survivors, many challenges remain to ensure that all crime victims and survivors and the families of the victims and survivors are—
 (1)treated with dignity, fairness, and respect; (2)offered support and services, regardless of whether the victims and survivors report crimes committed against them; and
 (3)recognized as key participants within the criminal, juvenile, Federal, and tribal justice systems in the United States when the victims and survivors report crimes;
 Whereas crime victims and survivors in the United States and the families of the victims and survivors need and deserve support and assistance to help cope with the often devastating consequences of crime;
 Whereas, during each year beginning in 1984 through 2015, communities across the United States joined Congress and the Department of Justice in commemorating National Crime Victims' Rights Week to celebrate a shared vision of a comprehensive and collaborative response that identifies and addresses the many needs of crime victims and survivors and the families of the victims and survivors;
 Whereas Congress and the President agree on the need for a renewed commitment to serve all victims and survivors of crime in the 21st century;
 Whereas the theme of 2016 National Crime Victims' Rights Week, celebrated during the week of April 10 through April 16, 2016, is Serving Victims; Building Trust; Restoring Hope and highlights the collaborative and multifaceted effort to provide comprehensive and quality support to survivors;
 Whereas engaging communities in victim assistance is essential to promoting individual and public safety;
 Whereas the United States must empower crime victims and survivors by— (1)protecting the legal rights of the victims and survivors; and
 (2)providing the victims and survivors with services to help them in the aftermath of crime; and
 Whereas the people of the United States recognize and appreciate the continued importance of— (1)promoting the rights of and services for crime victims and survivors; and
 (2)honoring crime victims and survivors and individuals who provide services for the victims and survivors: Now, therefore, be it
			
	
 That the Senate— (1)supports the mission and goals of 2016 National Crime Victims' Rights Week, which include increasing individual and public awareness of—
 (A)the impact of crime on victims and survivors and the families of the victims and survivors; (B)the challenges to achieving justice for victims and survivors of crime and the families of the victims and survivors; and
 (C)the many solutions to meet those challenges; and (2)recognizes that crime victims and survivors and the families of the victims and survivors should be treated with dignity, fairness, and respect.
			
